Moyer, C J.,
dissenting.
{¶ 8} DiAlbert admits that he told his client that he would file a motion for judicial release on his client’s behalf at the earliest opportunity. The client became eligible for judicial release in late September 2000 and DiAlbert neglected to file the motion until November 15, 2000. DiAlbert also misled his client during this period by making false and deceptive statements regarding a potential release date.
{¶ 9} In addition, from August 2001 to June 2002, DiAlbert failed to cooperate with relator’s investigation regarding his conduct.
{¶ 10} For these reasons, I would suspend respondent from the practice of law for six months and would not stay any part of the suspension.